Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 03/29/2021.

Allowable Subject Matter
Claims 2, 3-10, 11, 12, 13, 14-15, 16-17, 18, 19, 20, 21, 22, 26, 27, 28-29, 30, 31, 32-34   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  2  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the plurality of full duplex transceiver assemblies are configured to have a plurality of sequences, wherein in a first sequence, two or more of the plurality of full duplex transceiver assemblies are on a first logical channel, thereby allowing the users of the two or more of the plurality of full duplex transceiver assemblies to communicate on the first logical channel in full duplex, and simultaneously another two or more of the plurality of full duplex transceiver assemblies are on a second logical channel, thereby allowing the users of the another two or more of the plurality of full duplex transceiver assemblies to communicate on the second logical channel in full duplex ” and in combination with other limitations recited as specified in claim 2.




Claim  12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein each of the plurality of full duplex transceiver assemblies has a channel button electrically connected to the microprocessor, and wherein, responsive to pushing of the channel button of one of the plurality of full duplex transceiver assemblies causes the one of the plurality of full duplex transceiver assemblies to move among the plurality of different logical channels ” and in combination with other limitations recited as specified in claim 12.


Claim  13  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the communication system further comprises a plurality of external receivers, wherein at least one of the plurality of full duplex transceiver assemblies has a button, and wherein, responsive to pushing of the button of one of the plurality of full duplex transceiver assemblies, the user of the one of the plurality of full duplex transceiver assemblies is allowed to communicate with either the users of all of the plurality of full duplex transceiver assemblies or each of the plurality of external receivers” and in combination with other limitations recited as specified in claim 13.


Claim  14  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ 


Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein a first one of the plurality of full duplex transceiver assemblies has a voltage output, wherein a second one of the plurality of full duplex transceiver assemblies has a push to talk button, wherein, responsive to pushing of the push to talk button of the second one of the plurality of full duplex transceiver assemblies a first time causes a single controlled voltage to be released from the voltage output of the first one of the plurality of full duplex transceiver assemblies, and wherein, responsive to pushing of the push to talk button of the second one of the plurality of full duplex transceiver assemblies a second later time removes the single controlled voltage from the voltage output of the first one of the plurality of full duplex transceiver assemblies ” and in combination with other limitations recited as specified in claim 16.




Claim  18  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ an additional full duplex transceiver assembly comprising a push to talk button, and 


Claim  19  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the plurality of full duplex transceiver assemblies comprises a first full duplex transceiver assembly having a user ID, wherein the communication system further comprises a second full duplex transceiver assembly and a headset comprising a microphone boom electrically connected to the first full duplex transceiver assembly, wherein the microphone boom is configured to move between an UP position and a DOWN position, wherein movement of the microphone boom from the DOWN position to the UP position automatically surrenders the user ID from the first full duplex transceiver assembly, thereby allowing the second full duplex transceiver assembly to occupy the user ID, and wherein responsive to movement of the microphone boom from the UP position to the DOWN position automatically occupies an unused user ID from the first full duplex transceiver assembly” and in combination with other limitations recited as specified in claim 19.


Claim  21  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ further comprising a first number of headsets, a second number of headsets, and a number of external cords, wherein the plurality of full duplex transceiver assemblies comprises a first number of full duplex transceiver assemblies and a second number of full duplex transceiver assemblies, wherein each of the first number of headsets is integrated with a corresponding one of the first number of full duplex transceiver assemblies so as to form a first number of self-contained subassemblies each devoid of an external cord between a corresponding full duplex transceiver assembly and a corresponding headset, and wherein each of the number of external cords electrically connects a corresponding one of the second number of headsets to a corresponding one of the second number of full duplex transceiver assemblies” and in combination with other limitations recited as specified in claim 21.




Claim  22  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein each corresponding microprocessor is configured to emit a plurality of streams of identical controlling data each different than the plurality of streams of identical 

Claim  26  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ occupying with a first full duplex transceiver assembly of the plurality of full duplex transceiver assemblies a first physical frequency for less than 5 milliseconds; hopping the first full duplex transceiver assembly to a second physical frequency different than the first physical frequency; occupying with the first full duplex transceiver assembly the second physical frequency for less than 5 milliseconds; and hopping the first full duplex transceiver assembly to a third physical frequency different than the second frequency” and in combination with other limitations recited as specified in claim 26.






Claim  28  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein each of the plurality of full duplex transceiver assemblies has a FAILED state, the method further comprising: embedding within the different stream of controlling data of a first one of the plurality of full duplex transceiver assemblies a WILL command in 


Claim  30  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the plurality of full duplex transceiver assemblies are configured to have a plurality of sequences, wherein in a first sequence, two or more of the plurality of full duplex transceiver assemblies are on a first logical channel, thereby allowing the users of the two or more of the plurality of full duplex transceiver assemblies to communicate on the first logical channel in full duplex, and simultaneously another two or more of the plurality of full duplex transceiver assemblies are on a second logical channel, thereby allowing the users of the another two or more of the plurality of full duplex transceiver assemblies to communicate on the second logical channel in full duplex” and in combination with other limitations recited as specified in claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.